Title: To John Adams from Daniel Stevens, 19 May 1798
From: Stevens, Daniel
To: Adams, John



The Address and Memorial of the Citizens of Saint Luke’s Parish in the State of South Carolina—To the President, the Senate, and the House of Representatives of the United States of America.—May 19th. 1798



Respectfully Sheweth–
That the Citizens of this Parish, always joining with the general voice of their Country, for a restoration of a good Understanding with the French Republic, must express at this critical Period a deep sense of regret, at the failure of the attempt to negociate with that Nation.—
That we consider this eventful Period, pregnant of the greatest importance to the safety and welfare of our Country, and feeling this impression, we deem it our indespensible duty to come forward, and in this public manner to express to the several Branches of our Government, our Sentiments and determinations, which this important Crisis in our National Affairs inspires us.—
Your Memorialists’ have observed with much satisfaction, the great and repeated exertions of the Executive of the United States, to preserve and cherish the advantages of Neutrality, and the Blessings of Peace, but they have with equal concern beheld, that the advances which have been made by the Government of the United States; towards a restoration of harmony with the Republic of France has been received by a marked indifference, and hauteur by that Government, and that at the moment of discussion they have been treated in a manner that must awaken every sense of Feeling, in the breast of every Citizen of these United States, and rouse their National Pride, When the most wanton depredations have been; and are still committed on the Commerce of our Country, under the Sanction of their Ruler’s, when our Ambassadors are treated with the most pointed disrespect, and when they announce to us, that they calculate upon our supposed divisions and want of Attachment to our Government, to that Government which we as free Men have chosen for ourselves, when The Ruler’s of France with a menace disgraceful to a free Government declare that in case of a refusal to pay a heavy and shameful tribute as the price of Peace, that the fate of Venice, may be that of the United States.—Your Memorialist’s feel themselves called upon, by every tie of duty to our common Country, a regard for ourselves, and that of Posterity, to repel with indignation such insinuations, or attempts to dishonor our National Character, or that we are a divided people divided from our Government.—
Impressed with the warmest Sense of the blessings we enjoy, under the really free, and wise Government of the United States—Your Memorialist’s as a part of this happy Community declare, that Should the Ruler’s of the Republic of France, continue in their refusal to listen to the Claims on her Justice, which the United States have made, We pledge ourselves to our Country; with our persons, and property, to support, maintain, and defend the freedom and Independance thereof.—
Your Memorialist’s think it incumbent on them to declare, that the disposition of the Executive to adjust fairly, and amicably the differences existing between the Republic’s of America and France, evince a Wisdom, firmness, and Patriotism that merit their grateful approbation, and that they pledge themselves in the most solemn manner, to support every measure which may be deemed necessary to secure the Constitution Government, and Independance of these United States.—

Danl. Stevens (Chairman)